Citation Nr: 0801486	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-03 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  He testified at a 
hearing before the Board in October 2007.  A transcript of 
the testimony is on file.


FINDING OF FACT

The evidence reflects that veteran's cervical spine disorder 
is related to active service.


CONCLUSION OF LAW

A cervical spine disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage, 10 Vet. App. at 
495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran claims that his cervical spine disorder was 
caused by an in-service fall and a water skiing accident.  A 
1964 service medical record noted that the veteran fell into 
a hatch, and a 1966 record noted the water skiing accident 
where he injured his back and neck.  

The veteran has submitted lay statements, including from his 
mother and sister, noting that he has experienced neck pain 
since his release from active duty.  During the October 2007 
hearing, he stated that he had received treatment immediately 
following separation; however, that doctor is now deceased, 
and those records were apparently destroyed.  

The veteran has also submitted numerous statements from his 
private physician noting that his cervical spine disorder was 
related to his military service.  See Letter from Dr. 
Johnston (Mar. 2007) (stating that the neck injury was more 
likely than not a result of an in-service injury); see also 
Letters from Dr. Johnston (Apr. 2002, Jan. 2003, May 2003).

In October 2004, the veteran underwent a VA examination.  The 
examiner diagnosed degenerative disease of the cervical spine 
and stated that at least part of the veteran's current 
symptomatology was due to his military service.  The examiner 
further stated that it was difficult to ascertain the actual 
percentage related to service, but that if he had to 
speculate, he would assume approximately 50 percent of the 
veteran's current disability was related to an in-service 
injury.     

In Hanson v. Derwinski, 1 Vet. App. 512 (1991), the Court 
held that a veteran is entitled to service connection where a 
supportable medical opinion of an etiological relationship 
that is unrefuted by other medical opinion is of record.  
Therefore, the Board finds the requirements for service 
connection for cervical spine disorder have been met and the 
appeal is granted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
at 54. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In this case, the Board is granting the 
full benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Service connection for a cervical spine disorder is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


